                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

BITCO GENERAL INSURANCE
CORPORATION                                                                           PLAINTIFF


v.                                   Case No. 4:18-cv-4119


C-SQUARED OF ARKANSAS, INC.
and SAMSAND, LLC                                                                  DEFENDANTS

                                            ORDER

       Before the Court is a Motion to Intervene filed by Rockhill Insurance Company

(“Rockhill”). (ECF No. 12). No party has responded to the motion and the time to do so has

passed. See Local Rule 7.2(b). The Court finds the matter ripe for consideration.

       This case is a declaratory judgment action filed pursuant to 28 U.S.C. § 2201. Plaintiff

BITCO General Insurance Corporation (“BITCO”) states that it issued an insurance policy to

Separate Defendant C-Squared of Arkansas, Inc. (“C-Squared”) covering, in relevant part, certain

bodily injury and property damage liability. BITCO alleges that on May 1, 2018, C-Squared filed

a separate case in the Circuit Court of Miller County, Arkansas, seeking payment of invoices issued

by C-Squared to Separate Defendant SamSand, LLC (“SamSand”), in connection with work

performed and services provided by C-Squared for SamSand.            SamSand then filed several

counterclaims against C-Squared in the state court proceeding. BITCO agreed to participate in C-

Squared’s defense against SamSand’s counterclaims in the state court suit while reserving its right

to seek declaratory judgment in federal court.

       On August 16, 2018, BITCO filed the case at bar, seeking a declaratory judgment regarding

its rights and duties under the policy it issued to C-Squared. Specifically, BITCO asks the Court

to declare that the policy provides no coverage for the counterclaims SamSand asserts against C-
Squared in state court and that BITCO has no duty to defend C-Squared against SamSand’s state-

court counterclaims. Alternatively, BITCO asks the Court to determine which of SamSand’s state-

court counterclaims against C-Squared the policy applies to.

        On October 19, 2018, Rockwell filed the instant motion, seeking to intervene in this case.

Rockhill states that it issued a commercial excess liability coverage insurance policy to C-Squared.

Rockhill states further that BITCO has primary liability insurance coverage and Rockhill has the

excess liability insurance coverage. Rockhill asserts that the same facts that are relevant for a

determination of coverage under BITCO’s policy are likewise relevant to determine the existence

of coverage under Rockhill’s policy—if there is no coverage under BITCO’s policy, there is no

coverage under Rockhill’s policy. Rockhill states that the convenience of parties and judicial

economy would best be served by allowing it to intervene in this action, and that intervention by

Rockhill would ensure consistency in rulings regarding the insurance policies. Although Rockhill

does not specify what authority it invokes in seeking to intervene, the Court construes the instant

motion as moving under Federal Rule of Civil Procedure 24, which governs intervention.

        As noted above, no party has responded to the instant motion and the time to do so has

passed. 1 Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, Rockhill’s motion (ECF No. 12) is hereby GRANTED. Rockhill is hereby ordered

to file its complaint in intervention within seven (7) days of the date of entry of this order.

        IT IS SO ORDERED, this 8th day of November, 2018.

                                                                      /s/ Susan O. Hickey
                                                                      Susan O. Hickey
                                                                      United States District Judge




1
 Failure to timely respond to any non-dispositive motion within the fourteen days provided by rule is “an adequate
basis, without more, for granting the relief sought in said motion.” Local Rule 7.2(f).

                                                        2
